Citation Nr: 1628385	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-44 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for right shoulder impingement syndrome, right knee patellofemoral syndrome, lumbar sprain, colonic polyps, and eczematous dermatitis; denied service connection for left ear hearing loss, actinic keratosis of the upper body, sinusitis, upper respiratory infections, and epididymitis.  In October 2009, the Veteran submitted a notice of disagreement (NOD) with the denials of left ear hearing loss and epididymitis only.  The RO issued a statement of the case (SOC) in July 2010 and the Veteran perfected his appeal with regard to these issues by submitting a timely VA Form 9 in September 2010.

The Veteran was granted service connection for epididymitis in a December 2010 rating decision.  This is a full grant of the benefit on appeal for that issue and it is no longer before the Board.  In July 2015, the Board remanded this case for further development.


FINDING OF FACT

The Veteran does not have left ear hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  This claim was filed pursuant to the Benefits Delivery at Discharge (BDD) program.  Adequate notice was provided at that time.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA private treatment records are associated with the claims file.  VA provided relevant examinations in July 2008 and December 2015.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, these examinations are adequate for VA purposes.  There was substantial compliance with the July 2015 Board remand by way of a letter sent to the Veteran in September 2015 and the examination provided in December 2015.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Service Connection - Left Ear Hearing Loss

The Veteran is seeking service connection for left ear hearing loss based on in-service noise exposure.  Some of his in-service audiograms show some degree of hearing loss.  See e.g., June 2000 Hearing Conservation Data, June 2008 Hearing Conservation Data.  Unfortunately, service connection cannot be granted as the Veteran's hearing loss has not risen to the level of a hearing loss disability, as defined by VA regulation.

The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including hearing loss may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1131, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  In this case, the record shows impaired hearing under the Hensley criteria during the July 2008 examination.  See Hensley, 5 Vet. App. 157.  Specifically, that audiological evaluation found pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
20
30
35

His speech recognition was 100 percent in the left ear.  Again, while the auditory thresholds for several frequencies show some degree of hearing loss, this is not sufficient to qualify as a disability for VA purposes, much less satisfy the criteria for a compensable rating.  See 38 C.F.R. §§ 3.385, 4.85.

In December 2015, the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran was found to have normal hearing in both ears.  Specifically, that audiological evaluation found pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
5
15
10

Again, his speech recognition was 100 percent in the left ear.  This is not sufficient to qualify as a disability for VA purposes.  38 C.F.R. § 3.385.

The record does not contain any audiograms during the pendency of the appeal that show a left ear hearing loss disability.  It does contain left ear audiometric data from June 2000, as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
30
35
30

It also contains left ear audiometric data from June 2005, as follows




HERTZ



500
1000
2000
3000
4000
LEFT
30
40
40
40
40

Later during service, in July 2005, the following left ear audiometric data was obtained




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
30
25

Additionally, it contains left ear audiometric data from June 2007, as follows




HERTZ



500
1000
2000
3000
4000
LEFT
10
25
25
35
30

It also contains left ear audiometric data from December 2007, as follows




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
15
25
25

In analyzing all of this evidence, the Board has considered the Court's holding in Romanowksy v. Shinseki, 26 Vet. App. 289, 294 (2013) which was as follows:

[W]hen the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In Romanowsky, what was at issue was a diagnosis of the disability, a mental disorder, in May 2008, with a claim filed in November 2008 and a subsequent VA examination finding that the claimant did not have a mental disorder.  

Here, the evidence showing a left hearing loss disability is much more remote to the date of claim than in Romanowsky.  More significant, in the instant case there are many instances of test results,  after the last evidence of a left ear disability and prior to filing the claim, that show that there is no hearing loss disability as defined by regulation.  After the June 2005 test results and prior to the filing of the claim July 2005 and June 2007 and December 2007 results show that he had no left ear hearing loss disability.  Additionally, the July 2008, and December 2015 test results show that he did not have a left ear hearing loss disability.  The Board finds this evidence after the June 2005 test results to be more probative of whether the Veteran has had a hearing loss disability of the left ear from contemporaneous to when he filed his claim in July 2008, to the present.  This the Board finds because of the dates and number of the results after June 2005.  The preponderance of evidence therefor shows that he has not had a left ear hearing loss disability during the time frame contemporaneous to when he filed his claim to the present.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  While the Veteran is competent to report symptoms of hearing loss, he does not possess the skill or expertise to diagnose hearing loss within the meaning of 38 C.F.R. § 3.385, which requires audiometric testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the preponderance of the evidence shows there is not a left ear hearing loss disability, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim of entitlement to service connection for left ear hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


